Citation Nr: 0532056	
Decision Date: 11/28/05    Archive Date: 12/07/05

DOCKET NO.  05-01 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a compensable rating for cholinergic 
urticaria.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from June 1958 to June 1961.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Chicago, Illinois, which denied 
the veteran's claim for a compensable rating for his 
cholinergic urticaria.  The veteran testified at a September 
2005 Travel Board hearing before the undersigned Veterans Law 
Judge (VLJ) of the Board.


FINDING OF FACT

The VA treatment records, August 2003 VA examination, and 
color photographs submitted by the veteran reflect that, 
although he has frequently been found to have no rash, the 
evidence is approximately evenly balanced as to whether his 
rash affects enough of his body (more than 5 percent) to 
warrant a compensable rating. 


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the veteran, the 
criteria have been met for an evaluation of 10 percent, but 
no higher, for cholinergic urticaria.  38 U.S.C.A. §§ 1155, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 
4.3, 4.7, 4.20, 4.118, Diagnostic Code 7806 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), and its implementing 
regulations, redefine the obligations of VA with respect to 
its duties to notify and assist claimants.  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) discussed both the timing 
and content of the VCAA's notice requirements.  In VAOPGCPREC 
7-2004 (July 16, 2004), VA's Office of General Counsel (GC) 
undertook to explain the holding of Pelegrini.  The Board is 
bound by the  precedent opinions of VA's General Counsel as 
the chief legal officer of the Department.  See 38 U.S.C.A. § 
7104(c) (West 2002).

The Pelegrini Court held that a VCAA notice must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini, 18 Vet. App. at 115, 120.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005).  VA met 
this requirement here.  After the veteran filed his May 2003 
claim for an increased rating for his cholinergic urticaria, 
the RO sent him a June 2003 letter explaining VA's duties to 
notify and assist him with this claim, and the veteran's 
rights and responsibilities in this regard.  The RO did not 
take any action until its February 2004 rating decision that 
the veteran appealed to the Board.  Thus, in compliance with 
Pelegrini, VA provided VCAA notification to the veteran prior 
to its initial adjudicative action on his claim.

The Court in Pelegrini also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini, 18 Vet. App. at 120-121.  See also Mayfield, 19 
Vet. App. at 110.  According to GC, Pelegrini did not require 
that VCAA notification contain any specific "magic words," 
and allowed for the VCAA notification requirements to be 
satisfied by a document such as a statement of the case 
(SOC), supplemental statement of the case (SSOC), or hearing 
transcript, as long as the document meets the four content 
requirements listed above.  VAOPGCPREC 7-2004, at 3.  See 
also Mayfield, 19 Vet. App. at 126 ("Although the Secretary 
could most efficiently and fully comply with §3.159(b)(1) by 
using the exact language of the regulation in any notice 
provided to a claimant, there is no requirement that the 
precise words of the regulation be included for notice to be 
complying").

These requirements were met in this case.  The RO's June 2003 
letter told the veteran it was still working on his claim 
and, in an attachment entitled, "What Must the Evidence Show 
to Establish Entitlement to the Benefit You Want," explained 
that to establish entitlement to an increased evaluation, the 
veteran had to show that his service-connected condition had 
gotten worse.  The letter also indicated the types of  
information or evidence the veteran could submit to show that 
his skin disorder had increased in severity and how VA would 
help him to obtain evidence in support of his claim.  The RO 
also stated that it needed additional information and 
evidence from the veteran and explained how and when to send 
this evidence.  In addition, the RO included in its November 
2004 SOC the text of VCAA implementing regulation 38 C.F.R. 
§ 3.159 (2005).  Cf. Valiao v. Principi, 17 Vet. App. 229, 
232 (2003) (noting Board's failure to discuss whether RO's 
decision and SOC satisfied VCAA requirements in the absence 
of letter explaining VCAA).  Further, the VLJ asked the 
veteran at the Travel Board hearing whether he had any 
records in his possession relating to his skin disorder or, 
after the veteran indicated that all of his recent treatment 
had been by VA rather than private physicians, if there were 
any additional VA treatment records, and the veteran stated 
that there were no such records (Hearing transcript, pp. 
14,15,17).  VA thus satisfied all four elements of the VCAA's 
notice requirements.

Moreover, VA obtained all identified treatment records and, 
as the veteran's Travel Board hearing testimony shows, there 
is no indication that any other records exist that should be 
requested, or that any pertinent evidence was not received.  
VA thus complied with the VCAA's duty to assist provisions 
and their implementing regulations.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or its implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claim.

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities-which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2005).  Separate diagnostic 
codes identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2005).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2005).  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  See 38 C.F.R. § 4.1 (2005); 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).

In the present case, the veteran was granted service 
connection for cholinergic urticaria in January 1962 and he 
did not appeal this evaluation.  Thus, since entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  See Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).

The skin disorder for which the veteran is service-connected, 
cholinergic urticaria is not listed in the rating code, and 
is therefore rated by analogy to dermatitis or eczema.  
38 C.F.R. § 4.20 (2005).  Under 38 C.F.R. § 4.118, Diagnostic 
Code (DC) 7806 (2005), a noncompensable rating is warranted 
where less than 5 percent of the entire body or less than 5 
percent of exposed areas are affected and no more than 
topical therapy is required during the previous 12-month 
period; a 10 percent evaluation requires evidence of exposure 
to at least 5 percent, but less than 20 percent of the entire 
body or at least 5 percent but less than 20 percent of 
exposed areas affected, or the need for intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs for a total duration of less than six weeks during the 
past 12-month period; and a 30 percent requires evidence of 
exposure from 20 percent to 40 percent of the entire body or 
20 percent to 40 percent of exposed areas affected, or the 
need for systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total duration of six weeks or 
more, but not constantly, during the previous 12-month 
period.

In the present case, the veteran testified that his rash 
appears five to six times per year on exposed and unexposed 
areas of his body (Hearing transcript, p. 5).  However, at 
the August 2003 VA examination, the examiner stated that 
there was no rash at that time and there were no scars from 
previous rashes.  Similarly, multiple VA treatment records 
from June 2004, October 2004, and November 2004 indicate that 
there was no rash present at those times.  The veteran 
explained in his April 2004 notice of disagreement (NOD), 
January 2005 Substantive Appeal (VA Form 9), at the Travel 
Board hearing and elsewhere that the August 2003 VA examiner 
had told him to return when he had a rash and that he had 
done so but she refused to see him at that time and he was 
unable to see another physician that day.  In June 2005, 
however, the veteran did see a VA physician when the rash had 
appeared, and VA treatment notes from that time indicate warm 
and dry skin and a raised red rash or pimples on all of the 
back.  The veteran also submitted color photographs that the 
Board has reviewed.

Based on its analysis of these color photographs and in light 
of the frequent notations in the treatment records and the 
August 2003 VA examination finding of a lack of a rash, the 
Board finds that the evidence is approximately evenly 
balanced as to whether the veteran's cholinergic urticaria 
affects less than 5 percent of the body as stated in the 
noncompensable criteria or between 5 and 20 percent of the 
body as required by the 10 percent criteria.  In these 
circumstances, reasonable doubt is resolved in favor of the 
veteran, and he is therefore entitled to the higher of the 
two evaluations.  See 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 4.3, 4.7 (2005); Alemany v. Brown, 9 
Vet. App. 518, 519-20 (1996).

The veteran is not however, entitled to the higher, 30 
percent evaluation under DC 7806, because the color 
photographs, VA treatment records, and August 2003 VA 
examination finding no rash or residuals do not indicate that 
the veteran's cholinergic urticaria affects more than 20 
percent, or even close to this amount, of his body.  
Moreover, there is no evidence of intermittent systemic 
therapy being required for any duration; although the veteran 
stated at the Travel Board hearing that he treated the 
cholinergic urticaria with "shots" in addition to cream, 
anti-itch medications, cold showers, and powders (p. 6) and 
the veteran and his representative submitted drug information 
on hydroxyzine pamoate said to be prescribed by VA, the 
single page submitted with information about this drug 
indicates that it is an antihistamine and not the type of 
immunosuppressive drug referred to in the rating criteria.  
Moreover, a recent VA June 2005 list of active outpatient 
medications does not list this medication or any 
immunosuppressive drug among those being prescribed to the 
veteran.

In sum, because the evidence is in relative equipoise as to 
whether the veteran manifests symptoms that more nearly 
approximate those in the noncompensable or 10 percent 
criteria under DC 7806, resolution of reasonable doubt in the 
veteran's favor warrants a finding that the veteran is 
entitled to a rating of 10 percent, but no higher, for his 
cholinergic urticaria.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 4.3, 4.7 (2005).


ORDER

Subject to the laws and regulations governing awards of 
monetary benefits, an evaluation of 10 percent, but no 
higher, is granted for cholinergic urticaria.




____________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


